COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                          §
                                                        No. 08-21-00016-CR
  Ex Parte Luis Carlos Medrano,           §
                                                          Appeal from the
                     Appellant.           §
                                                      Criminal District Court, #1
                                          §
                                                      of El Paso County, Texas
                                          §
                                               (Trial Court No. 20040D03900-34I-01)
                                          §

                                            ORDER

       On March 22, 2021, the trial court filed a certificate of Applicant Luis Carlos Medrano’s

right to appeal under Texas Rule of Appellate Procedure 25.2 indicating that this case “is a plea-

bargain case, and the defendant has NO right of appeal.” While the record shows that Applicant

entered a plea-bargain agreement for the underlying offense of possessing more than four but less

than 200 grams of cocaine in violation of Texas Health & Safety Code § 481.115, the appeal here

concerns the trial court’s December 10, 2020, denial of his application for a writ of habeas corpus

under Texas Code of Criminal Procedure § 11.072(8). As a result, after reviewing the record, this

Court has determined that the certificate is defective. See Dears v. State, 154 S.W.3d 610, 614

(Tex.Crim.App. 2005); see also Ex Parte King, No. 03-18-00062-CR, 2018 WL 3849488, at **3-

4 (Tex.App.—Austin Aug. 14, 2018)(not designated for publication). Consequently, under Texas

Rules of Appellate Procedure 37.1 and 35.5, we order the trial court to issue a new certificate of

Applicant’s right to appeal. See Ex Parte Tarango, 116 S.W.3d 201 (Tex.App.—El Paso 2003).

       The clerk’s record in this cause reflects Applicant filed an Application for Writ of Habeas

Corpus on October 5, 2020. The trial court denied the relief sought on December 10, 2020. On

January 8, 2021, the Applicant filed a notice of appeal for the denial of the Writ of Habeas Corpus.
Accordingly, the certificate should reflect the appeal is taken from the denial of the Habeas Corpus.

The trial court’s certification signed on March 22, 2021, states the case “is a plea-bargain case and

the defendant has NO right of appeal.” The underlying case Applicant was convicted in was a plea

bargain in which he waived his right to appeal, however, the record shows Applicant is currently

appealing the denial of a Writ of Habeas Corpus.

       The trial court is ordered to prepare and file with he trial court clerk within 15 days from

the date of this order a corrected certification of the defendant’s right of appeal as required by

TEX.R.APP.P. 25(a)(2) and 25.2(d). The trial court clerk shall prepare a supplemental clerk’s record

containing the corrected certification and file it with this Court no later than June 3, 2022.

       IT IS SO ORDERED this 10th day of May, 2022.

                                               PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.